Citation Nr: 1547181	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case has since been transferred to the Atlanta, Georgia VARO.  In September 2009, the Veteran filed a notice of disagreement (NOD), was subsequently furnished with a statement of the case (SOC) in April 2011, and perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in June 2011.  Thereafter, the Veteran was provided with supplemental statements of the case (SSOC) in February 2013 and August 2015.  

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the file.

This appeal was previously before the Board in July 2015.  The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for the purposes of obtaining missing medical documentation.  The AOJ has completed the requested development and no further action is necessary to comply with the Board's remand directives.  The matter is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.


FINDING OF FACT

The evidence of records shows that an acquired psychiatric disorder, variously diagnosed to include PTSD, was not manifested during service and was not caused by or related to any event that occurred during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection an acquired psychiatric disorder, variously diagnosed to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Standard VA letters sent in October 2008 and February 2011 satisfied the duty to notify provisions.  These letters fully addressed the notice requirements in their entirety, which was sent to the Veteran prior to the initial adjudication in February 2009.  The letters informed the Veteran of what evidence was required to substantiate his claims, and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2011, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Military personnel and service treatment records have been obtained.  Post-service VAMC medical records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Board also notes that in the VA medical records and reports, which are contained in the claims folder, the VA examiners considered the particulars of this Veteran's medical history and examined the Veteran's disability.  The resulting diagnosis and medical opinions, taken together, are considered adequate for adjudication purposes, because they are based on consideration the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  38 C.F.R. § 3.326(b) (2015).  Thus, VA's duty to assist has been met.

Furthermore, the Veteran was afforded a Board hearing April 2015.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression, a mood disorder, and PTSD.  See Board hearing transcript, p. 2.  The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Affairs.  Id.  The VLJ noted the purpose of the hearing and stated the reasons for the forthcoming inquiries ("there was not sufficient evidence to establish a link between service and any other diagnoses of the psychiatric disorders.").  Id. 2.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  Id.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its July 2015 remand directives.  In July 2015, the Board remanded this matter to the AOJ in order locate and supplement the record with additional VAMC medical documentation.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Service Connection

The Veteran has claimed service connection for PTSD and, more generally, for a psychiatric disorder, to include depression, a mood disorder, and cluster B personality.  

PTSD

 The Veteran has indicated he experienced multiple stressors during service.  See Board hearing transcript.  The first stressor involved his cleanup of the aftermath of a commercial plane crash.  Id. at 5.

Additionally, the Veteran indicated that he witnessed a fatal car accident while in service, but was unable to assist at the time due to his being in a military convoy.  Id. at 7. 

Also, the Veteran indicates that he procured the uniforms and assisted in the burials of fellow servicemen with whom he was acquainted with through his work in supplies.  Id. at 5.

Finally, the Veteran has stated that while in service he cared for an individual who attempted suicide.  See June 2012 VAMC Mental Health Case Manager Note.

Applicable Laws

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

 There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Thus, the issues of entitlement to service connection for a psychiatric disorder other than PTSD and entitlement to service connection for PTSD are addressed separately in this decision. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

 Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 

 In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

The provisions of 38 C.F.R. § 4.125(a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125 , 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3) , 1112(a); 38 C.F.R. §§ 3.307(a) , 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing or allegation that a psychosis manifested to any degree within one year of service.


Facts & Analysis

The Veteran's service treatment records are silent regarding any psychiatric complaints or symptomatology.  In fact, during the Veteran's separation Report of Medical History in September 1997, he indicated that did not have frequent trouble sleeping; he had no depression or excessive worry, and had no nervous trouble of any sort.  See September 1977 Report of Medical History.

The Board notes that the Veteran has been diagnosed post service with non-combat related PTSD on multiple occasions.  See e.g. September 2005 VAMC Psychiatry Initial Evaluation Note ("PTSD screen is positive but is not related to combat"); see also June 2015 VAMC Psychiatry Note ("noncombat related PTSD features").  

Importantly, however, the Board notes that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

 If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

 The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b) , requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

 If there is no combat experience, or if there is a determination that a Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996). 

Here, the Veteran's DD-214 fails to confirm that he was exposed to combat during military service.  Furthermore, the Veteran has denied witnessing combat during service.  See June 2012 VAMC Mental Health Case Manager Note ("he reports no combat exposure").  As such, a verified stressor is required in this case. 

VA has attempted to verify the Veteran's reported stressors.  First, the Veteran asserts that he was traumatized by way of participating in the long-term cleanup of the September 11, 1974 Eastern Airlines commercial plane crash.  See October 2009 VA Form 21-4138.  The Board notes that this was the only PTSD stressor asserted by the Veteran until the RO's February 2009 denial.  See October 2008 VA Form 21-0718 Statement in Support of Claim for Service Connection for PTSD; see also September 2008 VAMC Psychiatry Note.  However, the Veteran's military personnel records do not reflect that the Veteran or his unit were assigned to any long-term cleanup duties in North Carolina.  The Veteran was made aware of this fact at the April 2015 Board hearing, and was instructed to provide corroborating information from fellow servicemen regarding this incident, but to date the record has not been supplemented with such verifiable information.  In addition, the Board notes the Veteran's February 2013 statement in which he concedes that his arrival was not until February 1975 as opposed to December 1974, but asserts that his unit still participated in the cleanup of a scene with "death in the air."  See February 2013 VA Form 21-4138.  However, the Veteran's personnel records, service treatment records, and statements submitted in support fail to corroborate the Veteran or his unit's participation in the cleanup.  Moreover, the personnel records indicate that the Veteran did not arrive at Ft. Gordon until February 27, 1975, over five months since the September 11, 1974 plane crash.  After such an extensive period of time, it taxes the logical mind that there would continue to still be an overwhelming presence of blood, detritus, and "death in the air", especially in light of public scrutiny during such a national tragedy.  Therefore, this stressor is not verified.

Regarding the Veteran's three other claimed stressors, as noted above, the first record of any one of them was not until 2012, after the Veteran's claim was initially denied.  See June 2012 VAMC Mental Health Case Manager Note ("Notes some traumatic experiences...cared for individual who had attempted suicide."); see also April 2015 VAMC Mental Health Case Manager Note ("discusses traumatic events in military...talks about VW being ran over by military truck.")  These additional stressors were not identified until almost four years after the Veteran's claim was first filed in 2008, and never remarked upon during any of the Veteran's many psychiatric therapy sessions between 2002 and 2008.  See October 2002 VAMC Initial Psychiatry Assessment ("psychosocial stressors precipitated by unemployment"); see also September 2005 VAMC Psychiatry Initial Evaluation Note ("PT's symptoms developed initially in the context of separation from his former girlfriend...and financial stressors.").  The lapse in time and potential motivation reduces the credibility of these statements.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements.)  Regardless, the Veteran was made aware at the April 2015 Board hearing of the necessity to acquire corroborating evidence of his traumatic claims, including identities of witnesses of the fatal car crash and his suicidal friend.  Service treatment and personnel records are absent of any corroborating information regarding these stressors. Moreover, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of an administrative clerk at the time of his discharge.  The Veteran's testimony also reflects that he was a clerk while on active duty.  His MOS is not indicative of a specialty, such as that in the healthcare field, which would have in and of itself exposed the Veteran to assisting with burial details while in service.  Therefore, these three stressors are not verified.

The Board recognizes that October 2009 VA psychiatrist correspondence and a June 2012 VA psychiatrist assigned a diagnosis of "non-combat PTSD feature vs. PTSD" to the Veteran based in part on his stressor accounts.  See October 2009 VAMC Psychiatrist correspondence; see also June 2012 VAMC Mental Health Case Manager Note ("Notes some traumatic experiences...cared for individual who had attempted suicide...assisted in clean up from military plane crash.") However, just because a physician or other health professional accepted the Veteran's description of his service experiences as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, it is important to note that, as discussed above, the Veteran's mental health sessions between 2002 and 2008, focused on a variety of other non-military psychosocial factors.  See March 2007 Psychiatry Note ("PT's mood disorder symptoms developed in the context of conflicts with a former girlfriend and [history] of substance abuse.") Thus, the Board finds that the October 2009 and June 2012 VA physician's opinions are based on unverified stressors and hence lack probative value.

 Of note, effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a Veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f) ).  See also 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f)  to July 13, 2010). 

 Under these revisions, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

 The Board observes that there is no evidence or argument that the Veteran's PTSD stressors involve fear of hostile military or terrorist activity.  Thus, the revised criteria do not apply.

 Finally, the Board recognizes that the Veteran believes he suffers from PTSD that is due to his military service.  However, while the Veteran is competent to offer statements about events he witnessed during military service, the record fails to show that he has PTSD resulting from a verified stressor that occurred during his military service.  The Board notes the Veteran's multiple lay statements, and statements of his friends and family offered in support of his claim.  While these statements are enlightening as to the Veteran's personality post-service, they do not provide any insight as to any of the Veteran's alleged stressors, just the aftermath of violent incidences arising from familial jealousies as described in the narratives .  

Accordingly, entitlement to service connection for PTSD is denied.

Acquired Psychiatric Disorder, Other than PTSD

The Board will now discuss whether the Veteran is entitled to service connection for any acquired psychiatric disorders, other than PTSD.

 Applicable Laws

 Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

 Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Facts & Analysis

The Veteran's service treatment records are silent regarding any psychiatric complaints or symptomatology.  In fact, during the Veteran's separation Report of Medical History in September 1997, he indicated that did not have frequent trouble sleeping; he had no depression or excessive worry, and had no nervous trouble of any sort.  See September 1977 Report of Medical History.

 The Board notes that the Veteran has received multiple post-service psychiatric disorders diagnoses, including , depression, a mood disorder, and cluster B personality.  See October 2009 VAMC Psychiatrist correspondence.  Therefore, the Board finds that the first requirement, a current diagnosis, is met. 

However, the evidence must also demonstrate a nexus between the present disease and service.  Here, the Board finds that the evidence does not indicate a nexus between his current psychiatric disorders and his time in service.  Post-service, the Veteran began seeking psychiatric treatment on a fairly regular basis beginning in October 2002.  Id.  The Veteran's psychiatric disorders are consistent throughout the record, as are the psychiatric assessments of their origins.  See May 2005 Psychiatry Consult ("PT's symptoms developed initially in the context of separation from his former wife, multiple confrontations with her and financial stressors"); see also February 2010 VAMC Psychiatry Note ("Mood disorder multifactorial in origin, substance abuse...episodic exacerbations of irritability usually precipitated by specific stressors, mainly interactions with wife.")  The record is replete with VA medical opinions discussing the "multifactorial origins" of the Veteran's multiple psychiatric disorders.  However, no opinion exists which provides a nexus, or link between the Veteran's diagnoses and his activities during service.  Rather, the multifactorial symptoms opined about involve the Veteran's family and financial situation, and past history of substance abuse.  See e.g. March 2007 VAMC Psychiatry Note ("H[istory] of cannabis and cocaine abuse...has experienced relapsing episodes of depression for approx 10 years...PT's mood disorder symptoms developed in the context of conflicts with a former girlfriend and history of substance abuse."); September 2008 VAMC Primary Care Note ("Vet reports had an attempted robbery in his house...says that after this events have been depressed, and anxious."); February 2010 VAMC Psychiatry Note ("Mood disorder multifactorial in origin, substance abuse...PTSD and cluster B features...has experienced episodic exacerbations of irritability which are usually precipitated by specific stressors, mainly interactions with his wife.") As such, service connection for an acquired psychiatric disorder, other than PTSD, cannot be established.

The Board must also consider the Veteran's lay statements indicating that he has a psychiatric disorder as a result of service.  As stated previously, the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by specific evidence of record - such as the service records which indicate the Veteran himself denied psychiatric problems upon separation from service.  See September 1977 Report of Medical History.

As a result, to date, there is no competent evidence that the Veteran's psychiatric disorders, other than PTSD, are causally or etiologically due to service.  As the preponderance of the evidence indicates that the Veteran's psychiatric disorders are not due to service, the claim for service connection for an acquired psychiatric disorder, other than PTSD, must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


